Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-20 are presenting for examination.
Obvious Double patent Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,086,753. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 753 substantially teaches the claimed invention as shown in the table below.
4.	Claims 1-2 & 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 10-12 of U.S. Patent No. 10,481,995. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 995 substantially teaches the claimed invention of claims 1, 3-6, and 10-12 as shown in the table below.

17/391,065
11,086,753
10,481,995
1. A method for measuring user metrics and system metrics, the method comprising:
receiving, with a transceiver of a computing device, a first request from a user device to access data associated with a web page;
generating, by one or more processors of the computing device, a first transaction identification;
determining, by the one or more processors, current server-side metrics present during a user session initiated based on the first request;
associating, by the one or more processors, the first transaction identification with the current server-side metrics;
receiving, with the transceiver, current client-side data associated with a second transaction identification from the user device; and
integrating, by the processor, the current server-side metrics and the current client-side data.
1. A method for measuring user metrics and system metrics, the method comprising: receiving, with a transceiver of a computing device, a first request from a user device to access data associated with a web page; generating, by one or more processors of the computing device, a first transaction identification; establishing, by the one or more processors, a user session based on the first request; determining, by the one or more processors, current server-side metrics present during the user session; associating, by the one or more processors, the first transaction identification with the current server-side metrics; sending, with the transceiver, the first transaction identification to the user device; receiving, with the transceiver, current client-side data associated with a second transaction identification from the user device; integrating, by the processor, the current server-side metrics and the current client-side data; and analyzing, by the processor, the integrated current server-side metrics and the current client-side data.
1. A method for measuring user and system metrics, the method comprising: receiving, from a user device, a first user request to access data associated with a web page; generating, by a processor, a first transaction identification; collecting transaction information generated in response to the first user request, the transaction information comprising server-side metrics; integrating, by the processor, the first transaction identification with the transaction information; transmitting, by the processor, the first transaction identification to the user device; receiving, from the user device, client-side data associated with a second transaction identification; integrating, by the processor, the server-side metrics and the client-side data; analyzing, by the processor, the integrated server-side metrics and the client-side data; receiving, from the user device, a second request; and selectively re-routing the second user request based at least in part on the analyzed integrated server-side metrics and the client-side data.
2. The method of Claim 1, further comprising:
receiving, with the transceiver, a failed status of the first request from the user device;
identifying, by the one or more processors, a source of the failed status based on the integrated current server-side metrics and the current client-side data; and
storing the source of the failed status, and the current client-side data and the current server-side metrics.
2. The method of claim 1, further comprising: receiving, with the transceiver, a failed status of the first request from the user device; identifying, by the one or more processors, a source of the failed status based on the analysis of the integrated current server-side metrics and the current client-side data; and storing the source of the failed status, and the current client-side data and the current server-side metrics.
10. The method of claim 9 further comprising: responsive to receiving the failed status indication, identifying a source of the failed status indication; and storing the source of the failed status indication, and the client-side data and the server-side metrics corresponding to the first transaction identification, wherein the second user request is re-routed to prevent the re-occurrence of the client-side data and the server-side metrics corresponding to the first transaction identification.
3. The method of Claim 2, further comprising:
receiving, with the transceiver, a second request from the user device;
identifying, by the one or more processors, at least one server needed to fulfill the second request;
comparing, by the one or more processors, the at least one server to the source of the failed status to determine 
partial match; and
routing, by the one or more processors, the second request away from the at least one server, wherein the second request is routed to prevent a re-occurrence of the failed status. 
3. The method of claim 2, further comprising: receiving, with the transceiver, a second request from the user device; identifying, by the one or more processors, at least one server needed to fulfill the second request; comparing, by the one or more processors, the at least one server to the source of the failed status to determine a partial match; and routing, by the one or more processors, the second request away from the at least one server, wherein the second request is routed to prevent a re-occurrence of the failed status.

4.  The method of Claim 2, further comprising:
generating, by the one or more processors, a graphical user interface that displays a visual representation of the source of the failed status.
4. The method of claim 2, further comprising: generating, by the one or more processors, a graphical user interface that displays a visual representation of the source of the failed status.

5. The method of Claim 1, further comprising:
generating, by the one or more processors, a graphical user interface that displays a visual representation of the current client-side data and the current server-side metrics present during the user session associated with the first request.
5. The method of claim 1, further comprising: generating, by the one or more processors, a graphical user interface that displays a visual representation of the current client-side data and the current server-side metrics present during the user session.

6. The method of Claim 5, further comprising:
receiving, at the graphical user interface, a user input; and
identifying, by the one or more processors, a source of a failed status based on the user input.
6. The method of claim 5, further comprising: receiving, at the graphical user interface, a user input; and identifying, by the one or more processors, a source of a failed status based on the user input.

7. The method of Claim 1, wherein integrating the current server-side metrics and the current client-side data comprises:
determining, by the one or more processors, the second transaction identification associated with the current client-side data;
comparing, by the one or more processors, the first transaction identification and the second transaction identification to determine a match; and
generating, by the one or more processors, a user session dataset comprising the current server-side metrics and the current client-side data.
7. The method of claim 1, wherein integrating the current server-side metrics and the current client-side data comprises: determining, by the one or more processors, the second transaction identification associated with the current client-side data; comparing, by the one or more processors, the first transaction identification and the second transaction identification to determine a match; and generating, by the one or more processors, a user session dataset comprising the current server-side metrics and the current client-side data.
6. The method of claim 1 further comprising: determining, by the processor, the second transaction identification associated with the client-side data; comparing, by the processor and to determine a match, the first transaction identification and the second transaction identification; and in response to finding a match, generating, by the processor, a dataset comprising the server-side metrics and the client-side data.
8. The method of Claim 7, further comprising:
receiving, with the transceiver, a failed status of the first request from the user device;
identifying, by the one or more processors, a source of the failed status by:
comparing, by the one or more processors, the user session dataset to a historic user session dataset, the historic user session dataset comprising previous client-side data and previous server-side metrics of previous user sessions that resulted in a failed status; determining, by the one or more processors, that a correlation exists between the user session dataset and the historic user session dataset, wherein the correlation is at least one of: one or more current server-side metrics or one or more client-side data; setting, by the one or more processors, the correlation as the source of the failed status; and preventing future occurrences of the failed status by eliminating the correlation
8. The method of claim 7, further comprising: receiving, with the transceiver, a failed status of the first request from the user device; identifying, by the one or more processors, a source of the failed status by: comparing, by the one or more processors, the user session dataset to a historic user session dataset, the historic user session dataset comprising previous client-side data and previous server-side metrics of previous user sessions that resulted in a failed status; determining, by the one or more processors, that a correlation exists between the user session dataset and the historic user session dataset, wherein the correlation is at least one of: one or more current server-side metrics or one or more client-side data; and setting, by the one or more processors, the correlation as the source of the failed status; and preventing future occurrences of the failed status by eliminating the correlation.
11. The method of claim 10 further comprising responsive to receiving the failed status indication: comparing, the client-side data and the server-side metrics to historic data, to identify whether a correlation between the client-side data and the server-side metrics exists leading to the failed status indication; and in response to identifying that the correlation exists, preventing future occurrences of the failed status indication by eliminating the correlation.
12. The method of claim 11, wherein the historic data comprises a plurality of client-side data and a plurality of server-side metrics.
9. The method of Claim 1, wherein determining the current server-side metrics present during the user session comprises: determining, by the one or more processors, one or more servers accessed during the user session; recording, by the one or processors, a central processing unit (CPU) utilization percentage for each of the one or more servers accessed during the user session; and associating, by the one or more processors, each CPU utilization percentage recorded with the current server-side metrics.
9. The method of claim 1, wherein determining the current server-side metrics present during the user session comprises: determining, by the one or more processors, one or more servers accessed during the user session; recording, by the one or processors, a central processing unit (CPU) utilization percentage for each of the one or more servers accessed during the user session; and associating, by the one or more processors, each CPU utilization percentage recorded with the current server-side metrics.
3. The method of claim 1 further comprising: determining one or more servers accessed in response to the first user request; recording a central processing unit (CPU) utilization percentage for each of the one or more servers accessed in response to the first user request; and associating each CPU utilization percentage recorded with the server-side metrics.
10. The method of Claim 1, wherein determining the current server-side metrics present during the user session comprises: determining, by the one or more processors, an amount of time to return the data associated with the web page to the user device; and associating the amount of time to return the data associated with the web page with the current server-side metrics.
10. The method of claim 1, wherein determining the current server-side metrics present during the user session comprises: determining, by the one or more processors, an amount of time to return the data associated with the web page to the user device; and associating the amount of time to return the data associated with the web page with the current server-side metrics.
4. The method of claim 1 further comprising: determining an amount of time to return, to the user device, the data associated with the web page; and associating the amount of time to return the data associated with the web page with the server-side metrics.
11. The method of Claim 1, wherein the current client-side data comprises at least one of a customer identification, a browser type, an operating system type, a web page load time, a graphical user interface (GUI) identification, or a user geographical location.
11. The method of claim 1, wherein the current client-side data comprises at least one of: a customer identification, a browser type, an operating system type, a web page load time, a graphical user interface (GUI) identification, or a user geographical location.
5. The method of claim 1, wherein the client-side data comprises at least one of a customer identification, a browser type, an operating system type, a web page load time, a graphical user interface (GUI) identification, and a user geographical location.
12. A method for measuring user metrics and system metrics, the method comprising: receiving, with a transceiver of a user device, a transaction identification from a web server;
generating, by one or more processors, a client-side dataset comprising client-side metrics and the transaction identification;
sending, with the transceiver, the client-side dataset to the web server;
determining, by the one or more processors, a status of a first user request, the first user request associated with a first user requesting access to data associated with a web page, wherein the status of the first user request is successful or failed; and
sending, with the transceiver, the status of the first user request to the web server.
12. A method for measuring user metrics and system metrics, the method comprising: sending, with a transceiver of a user device, a first user request to access data associated with a web page to a web server; receiving, with the transceiver, a transaction identification from the web server; determining, by one or more processors of the user device, client-side metrics of the user device; generating, by the one or more processors, a client-side dataset comprising the client-side metrics and the transaction identification; sending, with the transceiver, the client-side dataset to the web server; determining, by the one or more processors, a status of the first user request, wherein the status of the first user request is successful or failed; and sending, with the transceiver, the status of the first user request to the web server.

13. The method of Claim 12, wherein the client-side metrics comprises at least one of a customer identification, a browser type, an operating system type, a web page load time, a graphical user interface (GUI) identification, or a user geographical location.
13. The method of claim 12, wherein the client-side metrics comprises at least one of: a customer identification, a browser type, an operating system type, a web page load time, a graphical user interface (GUI) identification, or a user geographical location.

14. The method of Claim 12, wherein the status of the first user request is successful, and the method further comprises:
receiving, with the transceiver, web page data associated with the first user request.
14. The method of claim 12, wherein the status of the first user request is successful, and the method further comprises: receiving, with the transceiver, web page data associated with the first user request.

15. The method of Claim 12, wherein the status of the first user request is failed, and the method further comprises:
sending, with the transceiver of the user device, a user request to access data associated with the web page to the web server, wherein the web server selectively routes the user request based at least in part on the client-side metrics.
15. The method of claim 12, wherein the status of the first user request is failed, and the method further comprises: sending, with the transceiver of the user device, a second user request to access data associated with the web page to the web server, wherein the web server selectively routes the second user request based at least in part on the client-side metrics.

16. A system for measuring user metrics and system metrics, the system comprising:
one or more processors;
a transceiver;
a memory in communication with the one or more processors, and the transceiver, and storing instructions that, when executed by the one or more processors, are configured to cause the system to:
receive, with the transceiver, a user request to access data associated with a web page from a user device; generate, by the one or more processors, a first transaction identification; determine, by the one or more processors, current server-side metrics present during a user session established based on the user request; associate, by the one or more processors, the first transaction identification with the current server-side metrics; receive, with the transceiver, current client-side data present during the user session and a second transaction identification from the user device; and integrate, by the one or more processors, the current server-side metrics and the current client-side data.
16. A system for measuring user metrics and system metrics, the system comprising: one or more processors; a transceiver; a graphical user interface; and a memory in communication with the one or more processors, the transceiver, and the graphical user interface, and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive, with the transceiver, a user request to access data associated with a web page from a user device; generate, by the one or more processors, a first transaction identification; establish, by the one or more processors, a user session based on the user request; determine, by the one or more processors, current server-side metrics present during the user session; associate, by the one or more processors, the first transaction identification with the current server-side metrics; send, with the transceiver, the first transaction identification to the user device; receive, with the transceiver, current client-side data present during the user session and a second transaction identification from the user device; integrate, by the one or more processors, the current server-side metrics and the current client-side data; analyze, by the one or more processors, the integrated current server-side metrics and the current client-side data; generate, by the one or more processors, a visual representation of the current client-side data and the current server-side metrics; and display, by the graphical user interface, the visual representation.

17. The system of Claim 16, wherein the instructions are further configured to cause the system to: receive, with the transceiver, a failed status of the user request from the user device; receive, at a graphical user interface, a user input; identify, by the one or more processors, a source of the failed status based at least in part on the user input; store, in the memory, the source of the failed status, and the current client-side data and the current server-side metrics; receive, with the transceiver, a second request from the user device; identify, by the one or more processors, at least one server needed to fulfill the second request; compare, by the one or more processors, the at least one server to the source of the failed status to determine a partial match; and route, by the one or more processors, the second request away from the at least one server, wherein the second request is routed to prevent a re-occurrence of the failed status.
17. The system of claim 16, wherein the instructions are further configured to cause the system to: receive, with the transceiver, a failed status of the user request from the user device; receive, at the graphical user interface, a user input; identify, by the one or more processors, a source of the failed status based at least in part on the user input; store, in the memory, the source of the failed status, and the current client-side data and the current server-side metrics; receive, with the transceiver, a second request from the user device; identify, by the one or more processors, at least one server needed to fulfill the second request; compare, by the one or more processors, the at least one server to the source of the failed status to determine a partial match; and route, by the one or more processors, the second request away from the at least one server, wherein the second request is routed to prevent a re-occurrence of the failed status.

18. The system of Claim 16, wherein the instructions are further configured to cause the system to: receive, with the transceiver, a failed status of the user request from the user device;
identify, by the one or more processors, a source of the failed status based on the integrated current server-side metrics and the current client-side data;
store, in the memory, the source of the failed status, and the current client-side data and the current server-side metrics present during a user session associated with the user request;
receive, with the transceiver, a second request from the user device;
identify, by the one or more processors, at least one server needed to fulfill the second request;
compare, by the one or more processors, the at least one server to the source of the failed status to determine a partial match; and
route, by the one or more processors, the second request away from the at least one server, wherein the second request is routed to prevent a re-occurrence of the failed status.
18. The system of claim 16, wherein the instructions are further configured to cause the system to: receive, with the transceiver, a failed status of the user request from the user device; identify, by the one or more processors, a source of the failed status based on the analyzed integrated current server-side metrics and the current client-side data; store, in the memory, the source of the failed status, and the current client-side data and the current server-side metrics present during the user session; receive, with the transceiver, a second request from the user device; identify, by the one or more processors, at least one server needed to fulfill the second request; compare, by the one or more processors, the at least one server to the source of the failed status to determine a partial match; and route, by the one or more processors, the second request away from the at least one server, wherein the second request is routed to prevent a re-occurrence of the failed status.

19. The system of Claim 16, wherein integrating the current server-side metrics and the current client-side data further comprises:
determining, by the one or more processors, the second transaction identification associated with the current client-side data;
comparing, by the one or more processors, the first transaction identification and the second transaction identification to determine a match; and
generating, by the one or more processors, a user session dataset comprising the current server-side metrics and the current client-side data.
19. The system of claim 16, wherein integrating the current server-side metrics and the current client-side data further comprises: determining, by the one or more processors, the second transaction identification associated with the current client-side data; comparing, by the one or more processors, the first transaction identification and the second transaction identification to determine a match; and generating, by the one or more processors, a user session dataset comprising the current server-side metrics and the current client-side data.

20. The system of Claim 19, wherein the instructions are further configured to cause the system to: receive, with the transceiver, a failed status of the user request from the user device; identify, by the one or more processors, a source of the failed status by: comparing, by the one or more processors, the user session dataset to a historic user session dataset, the historic user session dataset comprising previous client-side data and previous server-side metrics of previous user sessions that resulted in a failed status; determining, by the one or more processors, that a correlation exists between the user session dataset and the historic user session dataset, wherein the correlation is at least of: one or more current server-side metrics, or one or more client-side data; and setting, by the one or more processors, the correlation as the source of the failed status; and preventing future occurrences of the failed status by eliminating the correlation
20. The system of claim 19, wherein the instructions are further configured to cause the system to: receive, with the transceiver, a failed status of the user request from the user device; identify, by the one or more processors, a source of the failed status by: comparing, by the one or more processors, the user session dataset to a historic user session dataset, the historic user session dataset comprising previous client-side data and previous server-side metrics of previous user sessions that resulted in a failed status; determining, by the one or more processors, that a correlation exists between the user session dataset and the historic user session dataset, wherein the correlation is at least of: one or more current server-side metrics, or one or more client-side data; and setting, by the one or more processors, the correlation as the source of the failed status; and prevent future occurrences of the failed status by eliminating the correlation.



5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457




/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
10/12/2022